


SECURITIES PURCHASE AGREEMENT

DOCUMENT SPA-03082017




This Securities Purchase Agreement (this “Agreement”) is dated as of March 8,
2017, between Nexus BioPharma, Inc., a Nevada corporation (the “Issuer”) and JMJ
Financial (the “Investor”) (referred to collectively herein as the “Parties”).




WHEREAS, the Issuer desires to sell and Investor desires to purchase a
Convertible Promissory Note due, subject to the terms therein, twelve (12)
months from its effective date of issuance, issued by the Issuer to the
Investor, in the form of Exhibit A attached hereto (the “Note”), and a Warrant
to purchase 793,650 shares of the Issuer’s common stock for a period of five (5)
years from the date hereof, issued by the Issuer to the Investor, in the form of
Exhibit B attached hereto (the “Warrant,” and together with the Note, the
“Securities”) as set forth below;




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Issuer and the Investor agree as follows:




ARTICLE I PURCHASE AND SALE




1.1

Purchase and Sale. Upon the terms and subject to the conditions set forth
herein, the Issuer agrees to sell, and the Investor agrees to purchase the Note,
in an aggregate principal amount of $500,000, and a Warrant to purchase 793,650
shares of Issuer common stock with an aggregate exercise price of $111,111. The
Investor shall deliver to the Issuer, via wire transfer, immediately available
funds in the amount of US $100,000 payable in accordance with the Wire
Disbursement Letter attached as Exhibit C (the “Purchase Price”) and the Issuer
shall deliver to the Investor the Note and the Warrant, and the Issuer and the
Investor shall deliver any other documents or agreements related to this
transaction.




1.2

Effective Date. This Agreement will become effective only upon occurrence of the
two following events: execution of this Agreement, the Note, and the Warrant by
both the Issuer and the Investor, and delivery of the Purchase Price by the
Investor to the Issuer.




1.3

Additional Payments. The Note allows the Investor to pay up to $350,000 of
additional consideration to the Issuer in such amounts and at such dates as the
Investor and the Issuer may mutually agree (each, an “Additional Payment”).
Within three (3) days after Investor makes any Additional Payment to the Issuer
under the Note, the Issuer shall execute and deliver to the Investor an
additional warrant in the form of the Warrant issued hereunder with an aggregate
exercise amount equal to 100% of the Principal Sum attributable to the
Additional Payment made by the Investor, a per share Exercise Price equal to the
lesser of $0.21 per share or the closing price per share on the date of the
Additional Payment (subject to adjustment as provided therein), and the number
of shares for which the warrant is exercisable equal to the aggregate exercise
amount for the additional warrant divided by the Exercise Price per share, and
any such Warrant will be immediately exercisable upon the date of issuance of
such Warrant. For example, if the Investor makes an Additional Payment of
$90,000 and the price per share of the Issuer’s common stock closes at $0.10 per
share on the date of the Additional Payment, the Principal Sum attributable to
the Additional Payment of $90,000 will be $100,000 (calculated by dividing the
$90,000 payment by the $450,000 of total possible Consideration and multiplying
the result by the $500,000 of total possible Principal Sum) and the Issuer shall
execute and deliver to the Investor a Warrant exercisable to purchase 1,000,000
shares with an Exercise Price per share of $0.10 and an aggregate exercise
amount of $100,000.




1.4

Investor’s Put Option on Note. The Investor has the right, in its sole
discretion, to require the Issuer to repurchase the Note from the Investor at
any time after 180 days after its Effective Date in an amount equal to 120% of
the sum of the Principal Sum plus all accrued and unpaid interest, OID,
liquidated damages, fees and other amounts due on such Principal Sum. The
Investor must provide the Issuer with at least 45 days advance written notice
(the Investor may provide such notice at any time, including prior to the 180th
day after the Effective Date of the Note). The Investor may elect to cancel the
repurchase notice at any time prior to receiving the repurchase payment from the
Issuer. If the Investor cancels a repurchase notice the Investor shall retain
the right to subsequently elect to require the Issuer to repurchase the Note
from the Investor in the manner provided in this Section. Unless otherwise
agreed in writing, all repurchase or other payments must be paid by the Issuer
to the Investor by wire transfer of immediately available funds in US Dollars
from a U.S. bank account of the Issuer or the Issuer’s attorney as the Investor
does not accept payment from any third parties or from non-U.S. bank accounts.




1.5

Prohibition on Debt and Variable Securities. See the terms of the
Representations and Warranties Agreement regarding New Debt and Variable Rate
Securities, Document RW-03082017-ND, between the Issuer and the Investor.





--------------------------------------------------------------------------------




ARTICLE II MISCELLANEOUS




2.1

Successors and Assigns. This Agreement may not be assigned by the Issuer. The
Investor may assign any or all of its rights under this Agreement and agreements
related to this transaction. The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors, any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.




2.2

Reservation of Shares. At all times during which the Note is outstanding or the
Investor owns any Warrant exercisable for shares of the Issuer, the Issuer will
reserve for the Investor from its authorized and unissued shares of common stock
a number of shares of not less than five times the number of shares necessary to
provide for the issuance of common stock upon the full conversion of the Note
and upon full exercise of such Warrants (the share reservation may be used
interchangeably for conversions of the Note or exercise of the Warrants). The
Issuer initially shall reserve 15,000,000 shares of Common Stock for the
Investor. The Issuer represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. The Issuer agrees that its
issuance of the Note and the Warrant constitutes full authority to its officers,
agents and transfer agents who are charged with the duty of executing and
issuing shares to execute and issue the necessary shares of common stock upon
the conversion of the Note and the exercise of the Warrant. No further approval
or authority of the stockholders or the Board of Directors of the Issuer will be
required for the issuance and sale of the Securities to be sold by the Issuer as
contemplated by the Agreement or for the issuance of the shares contemplated by
the Note or the shares contemplated by the Warrant. The Issuer represents that
Action Stock Transfer serves as the Issuer’s transfer agent as of the date of
this Agreement. The Issuer acknowledges that Action Stock Transfer is a party to
an irrevocable instruction and share reservation letter agreement between the
Issuer, the transfer agent and the Investor regarding this Note. The Issuer
agrees that the Issuer’s use of Action Stock Transfer as its transfer agent is
material to the Investor, that the Issuer may not terminate or replace Action
Stock Transfer as the Issuer’s transfer agent without obtaining the Investor’s
written consent thirty days in advance of such termination or replacement, and
that the Issuer must provide the Investor, within five business days following
the termination, resignation or replacement of Action Stock Transfer or any
subsequent transfer agent an irrevocable instruction and share reservation
letter, executed by the Issuer and the new transfer agent, providing rights to
the Investor identical to the rights provided to the Investor in the irrevocable
instruction and share reservation letter between the Issuer, the Investor, and
Action Stock Transfer. The Issuer further agrees that every provision in the
irrevocable instruction and share reservation letter agreement is material to
the Investor such that the Investor would not otherwise enter into this
Agreement.




2.3

Piggyback Registration Rights. The Issuer shall include on the next registration
statement (but excluding any registration statement on Form S-8) the Issuer
files with SEC (or on the subsequent registration statement if such registration
statement is withdrawn) all shares issuable upon conversion of the Note and all
shares issuable upon exercise of the Warrant. Failure to do so will result in
liquidated damages of 10% of the outstanding principal balance of the Note, but
not less than $25,000, being immediately due and payable to the Investor at its
election in the form of cash payment or addition to the balance of the Note.




2.4

Rule 144 Tacking Back and Registration Rights. Whenever the Note or Warrant or
any other document related to this transaction provides that a conversion
amount, make-whole amount, penalty, fee, liquidated damage, or any other amount
or shares (a “Tack Back Amount”) tacks back to the original date of the Note,
Warrant, or document for purposes of Rule 144 or otherwise, in the event that
such Tack Back Amount was registered or carried registration rights, then that
Tack Back Amount shall have the same registration status or registration rights
as were in effect immediately prior to the event that gave rise to such Tack
Back Amount tacking back. For example, if the Investor converts a portion of the
Note and receives registered shares and the Investor later rescinds that
conversion, the conversion amount would be returned to the principal balance of
the Note and upon any future conversion of the Note the amount converted would
be convertible into shares registered on that registration statement.




2.5

Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by the Issuer or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in the
Note or the warrants, such term, at the Investor’s option, shall become a part
of the transaction documents with the Investor. The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion rights, conversion
discounts, conversion lookback periods, interest rates, original issue
discounts, and warrant coverage. The Issuer shall notify the Investor of such
additional or more favorable term, including the applicable issuance price, or
applicable reset price, exchange price, conversion price, exercise price and
other pricing terms, and, at any time while the Note or any warrant is
outstanding, the Investor may request of the Issuer and/or its transfer agent
(and they will provide) a schedule of all issuances since the date of this
Agreement of shares of common stock or of securities entitling the holder
thereof to acquire shares of common stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, shares of common stock of the Issuer.





2




--------------------------------------------------------------------------------




2.6

Governing Law, Legal Proceedings, and Arbitration. THIS AGREEMENT WILL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF NEVADA (INCLUDING ANY RIGHTS TO SPECIFIC RELIEF PROVIDED FOR UNDER
NEVADA STATUTES), WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. THE
PARTIES HEREBY WARRANT AND REPRESENT THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES
AND TO THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT; AND (II) DOES NOT OFFEND
ANY PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION.




ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATED
TO THIS AGREEMENT, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE
COMMENCED ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN
MIAMI-DADE COUNTY, IN THE STATE OF FLORIDA, EXCEPT THAT ALL SUCH DISPUTES
BETWEEN THE PARTIES SHALL BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH
BINDING ARBITRATION AT THE INVESTOR’S SOLE DISCRETION AND ELECTION (REGARDLESS
OF WHICH PARTY INITIATES THE LEGAL PROCEEDINGS). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.




If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the date of this
Agreement, except as modified by this Agreement. The Investor’s demand for
arbitration shall be made in writing, delivered to the other party, and filed
with the American Arbitration Association. The American Arbitration Association
must receive the demand for arbitration prior to the date when the institution
of legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Agreement. The award and decision of the
arbitrator(s) shall be conclusive and binding on all parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The Investor
reserves the right, but shall have no obligation, to advance the Issuer’s share
of the costs, fees and expenses of any arbitration proceeding, including any
arbitrator fees, in order for such arbitration proceeding to take place, and by
doing so will not be deemed to have waived or relinquished its right to seek the
recovery of those amounts from the arbitrator, who shall provide for such relief
in the final award, in addition to the costs, fees, and expenses that are
otherwise recoverable. The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof.




2.7

Right to Specific Performance and Injunctive Relief. Nothing herein shall limit
the Investor’s right to pursue any remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. In this regard, the Issuer hereby agrees that the Investor
will be entitled to obtain specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver shares of common stock as
required pursuant to the terms of the Note or the Warrant or the Issuer’s
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the transfer agent
and the obligation to deliver an irrevocable instruction and share reservation
letter with any subsequent transfer agent. The Issuer agrees that, in such
event, all requirements for specific performance and/or preliminary and
permanent injunctive relief will be satisfied, including that the Investor would
suffer irreparable harm for which there would be no adequate legal remedy. The
Issuer further agrees that it will not object to a court or arbitrator granting
or ordering specific performance or preliminary and/or permanent injunctive
relief in the event the Investor demonstrates that the Issuer has failed to
comply with any obligation herein. Such a grant or order may require the Issuer
to immediately issue shares to the Investor, and/or require the Issuer to
immediately satisfy its obligations regarding the reservation of shares and its
transfer agent, including the use, termination, replacement or resignation of
the transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.




2.8

Due Diligence. Issuer has performed due diligence and background research on
Investor and its affiliates including, without limitation, Justin Keener, to its
satisfaction, including but not limited to a “Google search” and FINRA Expedited
Proceeding No. FPI110005. Issuer, being aware of the information, acknowledges
and agrees that such information, or any similar information, has no bearing on
the transactions contemplated by these documents and agrees it will not use any
such information as a defense to performance of its obligations under these
documents or in any attempt to avoid, modify, or reduce such obligations.





3




--------------------------------------------------------------------------------




2.9

Delivery of Process by Investor to Issuer. In the event of any action or
proceeding by the Investor against the Issuer, and only by Investor against the
Issuer, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Investor via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Issuer at its last known address or to its last known attorney as set forth
in its most recent SEC filing.




2.10

Opinion of Counsel. The Issuer shall provide the Investor with an opinion of
counsel prior to the Effective Date of this Agreement that neither this
Agreement, nor any other agreement between the parties, nor any of their terms
(including, but not limited to, interest, original issue discount, conversion
terms, warrants terms, penalties, fees or liquidated damages), individually or
collectively violate any usury laws in the State of Nevada. Prior to the closing
of this transaction, the Issuer and its management have reviewed such opinion,
consulted their counsel on the opinion and on the matter of usury, and have
further researched the matter of usury to their satisfaction. Further, the
Issuer and its management agree with the opinion of the Issuer’s counsel that
neither this Agreement nor any other agreement between the parties is usurious
and they agree they will not raise a claim of usury as a defense to the
performance of the Issuer’s obligations under this Agreement or any other
agreement between the parties. THE ISSUER HEREBY WARRANTS AND REPRESENTS THAT
THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS AGREEMENT (I) HAS A
REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE TRANSACTIONS CONTEMPLATED BY
THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC POLICY OF NEVADA, FLORIDA,
OR OF ANY OTHER STATE, FEDERAL, OR OTHER JURISDICTION. In the event that any
other opinion of counsel is needed for any matter related to this Agreement, the
Investor has the right to have any such opinion provided by its counsel.
Investor also has the right to have any such opinion provided by Issuer’s
counsel.




2.11

Notices. Any notice required or permitted hereunder must be in writing and
either be personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.




2.12

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of this Agreement may be effected by
email.




2.13

Entire Agreement. This Agreement and the other Transaction Documents constitute
the entire agreement between the Parties with respect to the subject matter
hereof and thereof and supersedes all prior agreements and understandings, both
oral and written, between the Parties with respect to the subject matter hereof
and thereof. The “Transaction Documents” means this Agreement, the Note, the
Warrant, the irrevocable instruction and share reservation letter agreement
between the Issuer, the Investor, and the Issuer’s transfer agent, the Wire
Disbursement Letter from the Issuer to the Investor, and Document RW-03082017-ND
between the Issuer and the Investor.




2.14

Expenses. The Issuer and the Investor shall pay all of their own costs and
expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement. In the event any attorney is employed by either
party to this Agreement with respect to legal or equitable action, arbitration
or other proceeding brought by such party for the enforcement of this Agreement
or because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.




2.15

No Public Announcement. Except as required by securities law, no public
announcement may be made regarding this Agreement, the Note, the Warrant, or the
Purchase Price without written permission by both the Issuer and the Investor.




2.16

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.





4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
8th day of March, 2017.




ISSUER:




NEXUS BIOPHARMA, INC.







By: ____________________________

Warren Lau

Chief Executive Officer







INVESTOR:







_______________________________

JMJ Financial / Its Principal







I, Warren Lau, personally guarantee that, as set forth in Section 2.2 above, in
the event of a change in the Issuer’s transfer agent, the Issuer will provide
the Investor, within five business days following termination, resignation or
replacement of the Issuer’s transfer agent or any subsequent transfer agent, an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and Action Stock Transfer. This
personal guarantee is limited to and applies only to the terms of this
paragraph.







______________________________________

Warren Lau





5


